ON MOTION POR REHEARING.
PER CURIAM.
It is urged that we were in error in holding that we would not be bound by the findings of fact made by the commission in this case. The original opinion holds these cases must be heard as cases in equity. From that opinion we do not desire to depart. The act says that they shall be so heard. That means that we will consider the evidence de novo. In equitable procedure this court is not bound by the findings of fact made by the chancellor nisi. We may yield to the judgment of the commission on the facts (if the circumstances of the cause so appeal to us) as we may yield to the judgment of the chancellor nisi in equity, upon the facts, but not otherwise. There is no substance therefore in this ground of the motion for rehearing.
It is urged further, however, that we erred in directing a dismissal of the proceeding, and in this we think there was error, but not such as to justify a re-, hearing. Under the act our jurisdiction is derivative. Under the act the circuit court has no power to go further by its judgment than to affirm or reverse the judgment of the commission. We should not have *347given any direction to the commission as to dismissing the pétition. That is a matter left by the law to them.. Let the opinion be thus modified, and the motion for rehearing overruled.
All concur except Woodson, G. J., who is of opinion that the judgment first directed is a correct one. Let the motion be overruled, and the judgment entered, here that the judgment of the circuit court be reversed and the cause remanded with directions to enter a judgment reversing the order of the commission.